PER CURIAM.
Appellant/Defendant Steven Gamble appeals an order summarily denying his motion for post-conviction relief under Florida Rule of Criminal Procedure 3.850. We affirm in part and reverse in part.
Gamble alleges that his trial counsel was ineffective for failing to interview, call, and produce Peggy Wilson as an alibi witness at trial. The State argues that calling this witness would have made no difference in the outcome of Gamble’s trial because the evidence against him was overwhelming. The trial court summarily denied the motion.
Under our standard of review, “unless the record shows conclusively that the appellant is entitled to no relief, the order shall be reversed and the cause remanded for an evidentiary hearing.” Fla. R.App. P. 9.140(i). As we are unable to say that the record conclusively refutes Gamble’s claim, we reverse the order now before us and remand for an evidentiary hearing on the alibi witness issue raised in the motion for post-conviction relief. We find no merit in Gamble’s other claims and therefore affirm the trial court ruling on those issues.
Affirmed in part, reversed in part, and remanded for further proceedings consistent herewith.